DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The present office action is made in response to the amendments filed by applicant on 8/16/2022 and 8/31/2022. 
A) In the amendment of 8/16/2022, applicant has made change(s) to the claim(s). There is not any change being made to the drawings and the specification. Regarding to the claims, applicant has amended claim 1. There is not any claim being added into or canceled from the application.
B) In the amendment of 8/31/2022, applicant has made change(s) to the claim(s). There is not any change being made to the drawings and the specification. Regarding to the claims, applicant has amended claims 1 and 24, and canceled claims 2, 4, 8, 19-21, 23, 29 and 31-34. There is not any claim being added into the application. 
3. 	Both the amendments of 8/16/2022 and 8/31/2022 have been entered. As a result, the pending claims are claims 1, 5-7, 9-18, 22, 24-28, 30 and 35. Note that claim 3 was canceled in the amendment of 4/19/2022.
Response to Arguments
4.         The amendments to the claims as provided in the amendments of 8/16/2022 and 8/31/2022 and applicant's arguments provided in the mentioned amendments, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to claims 1, 4-7, 9-18, 22, 24-28, 30 and 35 as set forth in the office action of 5/18/2022, the amendments to the claims as provided in the amendment of 8/16/2022 are sufficient to overco9me the objections to the claims set forth in the mentioned office action.
B) Regarding to the Claim Interpretation as set forth in the office action of 5/18/2022, since applicant has not made any amendments to the claims or provided any argument to overcome the Claim Interpretation in the both amendments filed on 8/16/2022 and 8/31/2022, thus the Claim Interpretation set forth in the mentioned office action is repeated in the present office action.
C) Regarding to the rejection of claims 1, 5, 9-10 and 35 under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682); the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682); the rejection of claims 1, 5, 9-12, 15-16, 22, 24, 26, 30 and 35 under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) and Minamide (US Patent No. 8,390,682); and the rejection of claims 6-7 and 27-28 under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) and Minamide (US Patent No. 8,390,682) as applied to claims 5 and 22 above, and further in view of Ito (US Patent No. 7,505,199) as set forth in the office action of 5/18/2022, the amendments to the claims as provided in the amendments of 8/16/2022 and 8/31/2022, and applicant’s arguments provided in the amendment of 8/31/2022, page 12, have been fully considered and are sufficient to overcome all mentioned rejections of mentioned claims over the applied arts.
Claim Interpretation
5.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a main objective system”, “an image capturing device”, and “a beam path switching device” in claim 1; 
b) “a display device” and “a second beam path switching device” in each of claims 11 and 12; and
c) “a coupling unit” as recited in each of claims 13-14 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
8.	Claims 1, 5-7, 9-18, 22, 24-28, 30 and 35 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The surgical microscope as recited in present independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,844,964; 8,390,682 and 4,786,154 by the limitations regarding to a light trap for receiving light coupled out of the second beam path via the beam splitter with the deflection element being arranged in the viewing beam path in the second switching state which beam splitter and beam deflector are components of the microscope having the features thereof “said beam path switching device … said second switching state” recited in the claim 1, lines 39-46.
It is noted that while the combined product yielded from the mentioned references discloses a surgical microscope having an eyepiece, a main objective system, an image capturing device, a beam path switching device with structure and its operation met the features thereof “a beam path switching device …second switching state” recited in present independent claim 1, lines 12-38; however, the combined product does not discloses the features of a light trap for receiving light coupled out of the second beam path via the beam splitter as recited in the features thereof “said beam path switching device … said second switching state” recited in the claim 1, lines 39-46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872